DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 04/26/2021 has been entered and fully considered. Claims 1-16 and 18-21 remain pending in the application, where no claim has been amended. 


Response to Arguments

2- Applicant’s arguments, filed on 04/26/2021, with respect to the rejections of  the pending claims under 35 USC §103 have been fully considered but are found not persuasive.

3- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the new rejections and the Examiner’s interpretations.

4- Applicant argues in their response (pp. 5-7) that Jingkun does not teach or suggest monitoring a fire suppression blend or identifying multiple components of the fire suppression blend, qualified sometimes by the Applicant as multiple fire suppression agents. 
The Examiner respectfully disagrees with Applicant and explains that since it is claimed for the system and method to detect/quantify (any arbitrary) components of a fire suppression blend and not fire suppression agents (active components in the fire suppression), any component of a blend containing at least one fire suppression agent satisfies the description of a fire  and the non- perfluoroisopropylhexanone fire extinguishing component, which are here considered as components of the blend. Therefore, the detection of PFOH and the non-PFOH have been construed as reading onto the first and second component of the fire suppression blend. Jingkun clearly alludes to these blends, in ¶ 76 of the attached English translation for ex., by presenting a range of correlation values R, i.e. the closer is R to 1 the more similar the sample is to PFOH and the farther it is from 1 the less similar is the sample to PFOH. This suggests a that samples with varying amounts of PFOH are being tested, and the R statistical results sets the identification decision. 
The Examiner considers that one way to overcome the prior art including Jingkun is to claim the two blend components as fire suppression agents or to amend by specifically describing how the system and method are not monopolizing a mere spectroscopic detection system/method using two wavelengths or spectral ranges (like the ones attached in the Notice of references as relevant references) that can be applied to any gaseous mix or blend and claim its intended use to be focused on fire suppression blends without any specificities to the latter.  

For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Control unit in claims 5-6, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


As per Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)(en banc), the rebuttable presumption that a claim limitation that does not use the term “means” is not a 35 USC 112(f) limitation is overcome when "the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function”.  Additionally, as per MPEP 2181, there is a three prong test to determine if a limitation must be interpreted under 35 USC 112(f).
In the instant case, the term “unit” is a non-structural term that is a nonce word or verbal construct that is not recognized as the name of structure, but is merely a substitute for the term “means” with associated functional language.  The term is modified by function language as recited above, with the nonce word being linked to the functional language with the transitional phrase “adapted to”.  Finally, the term is not modified by sufficient structure or material, as the term “digital processing” is not known in the art to denote structure.  Accordingly, the claim limitation “digital processing unit” invokes 35 USC 112(f).  See also MPEP 2181, which lists the term “unit for” as an example of a non-structural generic placeholder used in the place of “means for” that can invoke 35 USC 112(f) should the three prong test be met. 

Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-16 and 18-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jingkun et al. (CN104483288) in view of Hariram (PGPUB No. 2014/0233017).

As to claim 1, and claim 2, Jingkun teaches a method and its necessary system for monitoring a gaseous fire suppression blend in a protected space (Abstract; ¶ 29; the sample is only preferably liquid, i.e. method can be used with gases too. The fire suppression bled is considered to be comprising perfluoroisopropylhexanone fire extinguishing agent and the non- perfluoroisopropylhexanone fire extinguishing agent, which are here considered as components of the blend) comprising means for 
measuring and quantifying in fire suppression blend an absorption at a first characteristic wavelength and at a second characteristic wavelength wherein the first characteristic wavelength is different from the second characteristic wavelength (Figs. 16 and ¶ 9-11 for ex.; absorption wavelengths in the two ranges around 4500 and 6000 cm-1 are measured and displayed) and determining the presence of perfluoroisopropylhexanone fire extinguishing agent, as a first component at either or both wavelength ranges, and non- perfluoroisopropylhexanone fire extinguishing agent, as a second component at either or both wavelength ranges (¶ 10-13, 17, 21, 44, 57 for ex.) using those two wavelength ranges.
	Jingkun does not teach expressly using a sensor array for the detection; (Claim 2) wherein each of the plurality of sensors are optical sensors that emit and detect multiple wavelengths.
However, Hariram teaches a system and method for monitoring a gaseous fire suppression blend (Figs. 1-7 and Abstract, ¶ 1-3, 12, 22, 27-41 for ex.) comprising: 
a sensor array  having a plurality of sensors disposed in a protected space (Electrometers/ analyzer 250/260, or modules 310/340, 412/440, 510/540/550, 610/640/650), wherein the sensor array detects and quantifies more than one component of the gaseous fire suppression blend using multiple wavelengths wherein components of the gaseous fire suppression blend absorb light at characteristic wavelengths (¶ 7-8, 60-64, 76-78, 81-83; light obscuration, i.e. absorption, or scattering or diffraction, by the components of the suppression material, is measured, necessarily involving absorption of specific characteristic wavelengths between the atomic levels of the components); (Claim 2) wherein each of the plurality of sensors are optical sensors that emit and detect multiple wavelengths (¶ 14, 60-64; optical diffraction/wavelength based particle concentration measurements).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun according to Hariram’s suggestions to include using a sensor array for the detection; wherein each of the plurality of sensors are optical sensors that emit and detect multiple wavelengths, with the advantage of efficiently and safely measure the suppression bled components and control their concentrations within the tolerable limits imposed by the industry.

As to claims 14, Jingkun teaches a method of monitoring a gaseous fire suppression blend in a protected space (Abstract; ¶ 29; the sample is only preferably liquid, i.e. method is used with gases too. The fire suppression bled is considered to be comprising perfluoroisopropylhexanone fire extinguishing agent and the non- perfluoroisopropylhexanone fire extinguishing agent, which are here considered as components of the blend) comprising: measuring absorption at a first characteristic wavelength and a second characteristic wavelength using a sensor array (Figs. 16 and ¶ 9-11 for ex.; absorption wavelengths in the two ranges around 4500 and 6000 cm-1 are sensed and displayed) and determining the presence of perfluoroisopropylhexanone fire extinguishing agent, as a first component at either or both wavelength ranges, and non- perfluoroisopropylhexanone fire extinguishing agent, as a second component at either or both wavelength ranges (¶ 10-13, 17, 21, 44, 57, 76 for ex.) using those two wavelength ranges.
Jingkun does not teach expressly using a sensor array and determining concentrations of a first component of the gaseous fire suppression blend based on the absorption at the first 
However, Hariram, in a similar field of endeavor, teaches a system and method for monitoring a gaseous fire suppression blend (Figs. 1-7 and Abstract, ¶ 1-3, 12, 22, 27-41 for ex.) comprising: a sensor array  having a plurality of sensors disposed in a protected space (Electrometers/ analyzer 250/260, or modules 310/340, 412/440, 510/540/550, 610/640/650) and determining concentrations of a first component of the gaseous fire suppression blend based on the absorption at the first characteristic wavelength and determining concentration of a second component gaseous of the fire suppression blend based (¶ 7-8, 60-64, 76-78, 81-83; light obscuration, i.e. absorption, or scattering or diffraction, by the components of the suppression material, is measured, necessarily involving absorption of specific characteristic wavelengths between the atomic levels of the components. The measurements lead to the measurement of the different components and particles concentrations).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun according to Hariram’s suggestions to include determining concentrations of a first component of the gaseous fire suppression blend based on the absorption at the first characteristic wavelength and determining concentration of a second component gaseous of the fire suppression blend based on the absorption at the second characteristic wavelength, with the advantage of efficiently and safely measure the suppression bled components and control their concentrations within the tolerable limits imposed by the industry.

As to claim 5, the combination of Jingkun et Hariram teaches the system of claim 2.
 Jingkun does not teach expressly wherein signals from the plurality of optical sensors are processed by a central control unit.
Howeover, Hariram teaches wherein signals from the plurality of optical sensors are
processed by a central control unit (260/270, 340/350, 440/450, 550/560, 650).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun according to Hariram’s suggestions wherein signals from the plurality of optical sensors are processed by a central control unit, with the advantage of efficiently and safely controlling the system to measure the suppression bled components and control their concentrations within the tolerable limits imposed by the industry.

As to claim 6, the combination of Jingkun et Hariram teaches the system of claim 5.
Jingkun does not teach expressly wherein the plurality of optical sensors are connected to the central control unit by fiber optic cable.  
Howeover, Hariram teaches wherein the plurality of optical sensors are connected to the central control unit by fiber optic cable (Figs. 5-6 and ¶ 7, 16-17, 23, 74, 76, 78-84).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun according to Hariram’s suggestions wherein the plurality of optical sensors are connected to the central control unit by fiber optic cable, with the advantage of efficiently and safely controlling 

As to claims 7-10 and 19-20, the combination of Jingkun et Hariram teaches the system of claim 1 and method of claim 14.
Jingkun does not teach expressly wherein each of the plurality of sensors comprise a single source which can emit multiple wavelengths and a single detector which can detect multiple wavelengths; (claim 8) wherein each of the plurality of sensors comprise a single source which can emit multiple wavelengths and multiple detectors which can detect single wavelengths; (claim 9) wherein each of the plurality of sensors comprise a multiple sources which can emit single wavelengths and multiple detectors which can detect single wavelengths; (claims 10, 19-20) wherein the plurality of sensors are disposed at different locations in the protected space; wherein measuring the concentration employs a central analyzer using samples collected by sensors located at different locations in the protected space.
Howeover, Hariram teaches wherein each of the plurality of sensors comprise a single source which can emit multiple wavelengths and a single detector which can detect multiple wavelengths; (claim 8) wherein each of the plurality of sensors comprise a single source which can emit multiple wavelengths and multiple detectors which can detect single wavelengths; (claim 9) wherein each of the plurality of sensors comprise a multiple sources which can emit single wavelengths and multiple detectors which can detect single wavelengths; (claims 10, 19-20) wherein the plurality of sensors are disposed at different locations in the protected space; wherein measuring the concentration employs a central analyzer using samples collected by sensors located at different locations in the protected space. (Figs. 3-6 and ¶ 7, 21, 23, 62, 64, 71, 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun according to Hariram’s suggestions wherein each of the plurality of sensors comprise a single source which can emit multiple wavelengths and a single detector which can detect multiple wavelengths; wherein each of the plurality of sensors comprise a single source which can emit multiple wavelengths and multiple detectors which can detect single wavelengths; wherein each of the plurality of sensors comprise a multiple sources which can emit single wavelengths and multiple detectors which can detect single wavelengths; wherein the plurality of sensors are disposed at different locations in the protected space; wherein measuring the concentration employs a central analyzer using samples collected by sensors located at different locations in the protected space, with the advantage of efficiently and safely controlling the system to measure the suppression bled components and control their concentrations within the tolerable limits imposed by the industry.

As to claims 11-13 and 15-16, the combination of Jingkun et Hariram teaches the system of claim 1 and method of claim 14.
	Moreover, Jingkun teaches (claim 15) wherein the concentrations of components of the gaseous fire suppression blend is measured over time using multiple samples; (Claim 16) 
Jingkun does not teach expressly (claim 11) wherein the plurality of sensors comprise sensor tubes and a vacuum source; (claim 12) wherein the sensor tubes are in operable communication with a central analyzer; (claim 13) wherein the central analyzer comprises a central  spectrophotometer that emits and detects multiple wavelengths.  
Howeover, Hariram teaches wherein the plurality of sensors comprise sensor tubes and a vacuum source (Fig. 1B, 2-6; the sensor system comprises tubes 140/150, 230/240, 320/330 or the like, and a vacuum pump 160); wherein the sensor tubes are in operable communication with a central analyzer (Figs. 2-6); wherein the central analyzer comprises a central  spectrophotometer that emits and detects multiple wavelengths (Figs. 3-6; the set of light source(s), detector(s) and analyzer can be considered as a spectrophotometer)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun according to Hariram’s suggestions wherein the plurality of sensors comprise sensor tubes and a vacuum source; wherein the sensor tubes are in operable communication with a central analyzer; wherein the central analyzer comprises a central  spectrophotometer that emits and detects multiple wavelengths, with the advantage of efficiently and safely controlling the system to measure the suppression bled components and control their concentrations within the tolerable limits imposed by the industry.


As to claims 3-4, the combination of Jingkun and Hariram teaches system of claim 2.
expressly and explicitly wherein each of the plurality of optical sensors has a lower detection limit less than a desired minimum concentration of the gaseous fire suppression blend components or (claim 4) wherein each of the plurality of optical sensors has an upper detection limit greater than a maximum allowed concentration of the gaseous fire suppression blend components, even though Jingkun suggests using minimum and maximum limits as criteria for the detection of the target and non-target components (¶ 12-13, 17, 25, 57, 77 for ex.)
Moreover, Hariram teaches in ¶ 3, 32 for ex., the necessity of controlling the concentration of the gaseous agents so that they meet predetermined thresholds, which are also construed as maximum and minimum thresholds imposed by safety measures in the strict Transportation and Aviation industries. One with ordinary skills in the art would find it obvious to use Jingkun and Hariram’s apparatus and method and adapt the lower and upper thresholds of the sensors, large enough to allow the measurement of the components concentrations at the imposed minimum and maximum threshold values. (See MPEP § 2143 Sect. I. B-D)  

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun and Hariram according to general safety considerations so that each of the plurality of optical sensors has a lower detection limit less than a desired minimum concentration of the gaseous fire suppression blend components or wherein each of the plurality of optical sensors has an upper detection limit greater than a maximum allowed concentration of the gaseous fire suppression blend components, with the advantage of efficiently and safely measure the suppression bled components at and between the tolerable concentration limits imposed by the industry.

As to claim 18, the combination of Jingkun and Hariram teaches the method of claim 14. 
Jingkun does not teach but Hariram teaches light absorption of the sample at the characteristic wavelengths is compared to that of a calibrated list of gases to determine concentration (¶ 21, 54-55, 57, 62, 76-78 for ex.; calibrated gases, i.e. database and curves already predetermined, are used).  
The combination still does not teach expressly that the comparison is based on a calibration curve. 
However, one with ordinary skills in the art would find it obvious to use the species of calibration curves among the limited genus of calibration databases (tables, curves), as s mere suitable alternative to data tables (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered and MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun and Hariram according to general calibration procedures so that the comparison is based on a calibration curve, with the advantage of rapid access and retrieval of calibrated data.

As to new claim 21, the combination of Jingkun and Hariram teaches system of claim 1.
The combination does not teach wherein the first and second wavelengths are chosen from the group consisting of 268 nm, 307 nm, 3000 cm-1, 2360 cm-1, and 1680-1640 cm-1.
However, Jingkun’s selected wavelengths (4000 cm-1 and higher) are chosen to correspond to the molecular spectral absorption of the targeted perfluoroisopropylhexanone. One with ordinary skills in the art would find it obvious to adapt the wavelengths to correspond to other fire suppression molecules and optimize their detection since it has been held that “where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Jingkun and Hariram according to general calibration procedures so that the first and second wavelengths are chosen from the group consisting of 268 nm, 307 nm, 3000 cm-1, 2360 cm-1, and 1680-1640 cm-1, with the advantage of efficient and optimized molecular detection of different fire suppression substances.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: (see more relevant references in the attached Notice of References)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886